UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantþ Filed by a Party other than the Registrant o Check the appropriate box: þ Preliminary Proxy Statement o Confidential, for use of the Commission only (as permitted by Rule 14a-6(e) (2) ) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Applied Nanotech Holdings, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, If other than the Registrant) Payment of filing fee (check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i) (4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11 (a) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filling. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: 3006 Longhorn Blvd., Suite 107, Austin, TX 78758 Phone (512) 339-5020, Fax (512) 339-5021, WWW.APPLIEDNANOTECH.NET August _, 2010 Dear Shareholders: I invite you to join us this year at our annual meeting at 10:00 a.m. on October 5, 2010 at Maggiano’s Little Italy, 10910 Domain II Drive, Suite 100, Austin, TX 78756 to hear about the progress of our business and address questions directly to the management team. This year’s meeting will also include an open house at our facility immediately following the meeting. We encourage all of you that have never been to visit the Company to spend the time and energy to come and see us. Our financial results for 2009 were improved over prior years, and we are off to a good start for 2010. Our cash position is strong; our backlog is growing; and we have many opportunities in front of us. This year’s meeting includes a proposal to increase our authorized common shares. Approval of this proposal is important to our plan of continued growth. WHETHERYOU PLAN TO ATTEND THE ANNUAL MEETING OR NOT, PLEASE VOTE YOUR SHARES BY INTERNET OR BY TELEPHONE AS IDENTIFIED IN THESE MATERIALS OR COMPLETE, SIGN, DATE AND PROMPTLY RETURN THE ACCOMPANYING PROXY IN THE ENCLOSED POSTAGE-PREPAID ENVELOP. Very truly yours Douglas P. Baker Chief Executive Officer Applied Nanotech Holdings, Inc. NOTICE OF APPLIED NANOTECH HOLDINGS, INC. ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON OCTOBER 5, 2010 To Our Shareholders: You are cordially invited to attend the Annual Meeting of Shareholders of Applied Nanotech Holdings, Inc. (the "Company" or "Applied Nanotech") at Maggiano’s Little Italy, 10910 Domain II Drive, Suite 100, Austin, TX 78756 on Tuesday, October 5, 2010 at 10:00 a.m., Central Daylight Time. At the 2010 Applied Nanotech Annual Meeting, shareholders will consider and act on the following matters described in more detail in the accompanying proxy statement: 1. Election of Directors; 2. To approve a proposal to amend the Company’s Amended and Restated Articles of Incorporation to increase its authorized shares of capital stock from 122 million to 162 million and its authorized shares of common stock from 120 million to 160 million. 3. To approve a proposal to ratify the Company’s existing Amended and Restated 2002 Equity Compensation Plan; 4. To transact such other business as may properly be presented at the meeting or any adjournments thereof. Our Board of Directors unanimously recommends a vote FOR Items 1, 2, and 3 described above. Important Notice Regarding the Availability of Proxy Materials for the Annual Special Meeting.Under Securities and Exchange Commission (“SEC”) rules, we have elected to deliver our proxy materials to shareholders over the Internet.This new delivery process will allow us to provide shareholders with the information they need, while lowering our cost of delivery.On August , 2010, we mailed to our shareholders a Notice of Internet Availability of Proxy Materials (“Notice”) containing instructions on how to access proxy materials.The Notice also provides instructions on how to vote your shares online, by telephone and on how to request and receive a printed set of proxy materials by mail.Our proxy Statement is attached. This proxy statement is available on our website at www.appliednanotech.net. Our Board of Directors has fixed August 2, 2010, as the "record date" for determining shareholders entitled to notice of and to vote at the 2010 Annual Meeting. Only shareholders of record as of the record date will be entitled to notice of and to vote at the 2010 Annual Meeting or any adjournment thereof. The proxy statement and accompanying proxy card will first be sent to shareholders beginning August 14, 2010. For entry to the 2010 Annual Meeting, each shareholder may be asked to present valid picture identification, such as a driver’s license. Shareholders holding stock in brokerage accounts ("street name" holders) will need to bring a copy of a brokerage statement reflecting stock ownership as of the record date. Cameras, recording devices and other electronic devices will not be permitted at the meeting. For ten days before the date of the 2010 Annual Meeting, a complete list of the shareholders entitled to vote at the meeting will be available for examination by any shareholder for any purpose relating to the meeting during ordinary business hours at the Company’s executive offices at 3006 Longhorn Boulevard, Suite 107, Austin, Texas 78758. By Order of the Board of Directors /s/ Douglas P. Baker Douglas P. Baker Chief Executive Officer Date: August _, 2010 WHETHER OR NOT YOU EXPECT TO ATTEND THE 2, PLEASE COMPLETE, DATE, SIGN, AND RETURN THE ACCOMPANYING PROXY CARD IN THE ENCLOSED PREPAID ENVELOPE AS PROMPTLY AS POSSIBLE TO ENSURE YOUR REPRESENTATION AT THE 2, YOU MAY STILL VOTE IN PERSON IF YOU ATTEND THE 2, BANK OR OTHER NOMINEE (I.E., “STREET NAME”), YOU WILL NEED TO OBTAIN FROM SUCH BROKER, BANK OR OTHER NOMINEE AND BRING TO THE MEETING A PROXY ISSUED IN YOUR NAME, AUTHORIZING YOU TO VOTE THE SHARES. APPLIED NANOTECH TECHNOLOGY INC. 2 TO BE HELD ON OCTOBER 5, 2010 TABLE OF CONTENTS PROXY STATEMENT PAGE Questions and Answers About the 2010 Annual Meeting 1 Certain Beneficial Ownership 5 Security Ownership of Management 5 Board of Directors and Corporate Governance Information 6 Executive Compensation 10 Director Compensation 16 Election of Directors 18 Amendment to Amended and Restated Articles of Incorporation to Increase the Number of Authorized Shares 20 Ratification of Amended and Restated 2002 Equity Compensation Plan 21 Report of the Audit Committee of the Board of Directors 22 Audit and Related Fees 23 Delivery of Documents to Shareholders Sharing an Address 24 Shareholder Proposals to be Presented at Next Annual Meeting 24 Section 16(a) Beneficial Ownership Reporting Compliance 25 Transaction of Other Business 25 Form 10-K 25 Appendix A Amendment to the Amended and Restated Articles of Incorporation APPLIED NANOTECH HOLDINGS, INC. 3006 Longhorn Boulevard, Suite 107 Austin, Texas 78758 PROXY STATEMENT This proxy statement contains information and is furnished in connection with the solicitation by the Board of Directors of Applied Nanotech Holdings, Inc., a Texas corporation (the “Company”), of proxies for use at the 2010 Annual Meeting of Shareholders of the Company to be held on Tuesday, October 5, 2010, at Maggiano’s Little Italy, 10910 Domain II Drive, Suite 100, Austin, TX 78756 at 10:00 a.m., Central Daylight Time, and at any adjournment of the 2010 Annual Meeting. This proxy statement and accompanying proxy card are first being mailed to shareholders on or about August 14, 2010. QUESTIONS AND ANSWERS ABOUT THE 2 Q: WHAT IS THE PURPOSE OF THE 2? A: At the 2010 Annual Meeting, shareholders will act upon the matters outlined in the Notice of 2010 Annual Meeting of Shareholders on the cover page of this proxy statement, including: · the election of Directors; · a proposal to amend the Company’s Amended and Restated Articles of Incorporation to increase the authorized shares of capital stock from 122 million to 162 million and the authorized common shares from 120 million shares to 160 million shares; and · a proposal to ratify the Company’s existing Amended and Restated 2002 Equity Compensation Plan. We are not aware of any other matters to be presented at the 2010 Annual Meeting; however, the holders of the proxies will vote in their discretion on any other matters properly presented. In addition, our management will report on the current operations of the Company and respond to questions from shareholders. Q: WHY AM I RECEIVING THIS PROXY STATEMENT AND PROXY CARD? A: We sent you this proxy statement and the enclosed proxy card because the Board of Directors of the Company is soliciting your proxy to vote your shares at the 2010 Annual Meeting. This proxy statement summarizes information that we are required to provide to you under the rules of the Securities and Exchange Commission ("SEC") and is designed to assist you in voting. Q: WHEN AND WHERE WILL THE ANNUAL MEETING BE HELD? A: The 2010 Annual Meeting will be held at Maggiano’s Little Italy, 10910 Domain II Drive, Suite 100,Austin, Texas 78756 on Tuesday, October 5, 2010 at 10:00 a.m., Central Daylight Time. Q: WHO IS ENTITLED TO NOTICE OF AND TO VOTE AT THE 2? A: Our Board of Directors has fixed the close of business on August 2, 2010, as the “record date” for the determination of shareholders who are entitled to notice of the 2010 Annual Meeting and who are entitled to vote at that meeting. Only those shareholders who owned shares of the Company’s common stock as of the record date are entitled to notice of and to vote at the 2010 Annual Meeting. Q: WHAT ARE THE VOTING RIGHTS OF THE COMPANY’S SHAREHOLDERS? A: The holders of our common stock will vote on all matters to be acted upon at the 2010 Annual Meeting. 1 Q: HOW MANY SHARES CAN VOTE? A: As of July 7, 2010, we had 108,551,333 outstanding shares of common stock and approximately 350 beneficial shareholders of record of such stock. Every shareholder is entitled to one vote for each share of the Company’s common stock held by such shareholder on the record date. Q: CAN I VOTE BY TELEPHONE OR ELECTRONICALLY? A: Under Securities and Exchange Commission (“SEC”) rules, we have elected to make our proxy materials available to stockholders of the Internet rather than mailing paper copies of those materials to stockholders. On August _, 2010, we will mail to our stockholders a Notice of Internet Availability of Proxy Materials (“Notice”) directing them to the website where they can access our proxy materials and view instructions on how to vote online or by telephone. If you received the notice and would like a paper copy of the proxy materials, please follow the instructions on the notice to request that a paper copy be mailed. In addition, we may mail paper copies of proxy materials to shareholders holding greater than a predetermined number of shares to facilitate achieving a quorum for our meeting. Q:
